Exhibit 10.1
 
CUSTODY AGREEMENT
 
dated as of January 31, 2011
by and between
FIFTH STREET FINANCE CORP.
(“Company”)
and
U.S. BANK NATIONAL ASSOCIATION
(“Custodian”)

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
TABLE OF CONTENTS

                      Page
1.
  DEFINITIONS     1  
2.
  APPOINTMENT OF CUSTODIAN     6  
3.
  DUTIES OF CUSTODIAN     7  
4.
  REPORTING     15  
5.
  DEPOSIT IN U.S. SECURITIES SYSTEMS     15  
6.
  RESERVED.     16  
7.
  CERTAIN GENERAL TERMS     16  
8.
  COMPENSATION OF CUSTODIAN     17  
9.
  RESPONSIBILITY OF CUSTODIAN     18  
10.
  SECURITY CODES     21  
11.
  TAX LAW     21  
12.
  EFFECTIVE PERIOD, TERMINATION AND AMENDMENT     21  
13.
  REPRESENTATIONS AND WARRANTIES     22  
14.
  PARTIES IN INTEREST; NO THIRD PARTY BENEFIT     23  
15.
  NOTICES     23  
16.
  CHOICE OF LAW AND JURISDICTION     24  
17.
  ENTIRE AGREEMENT; COUNTERPARTS     24  
18.
  AMENDMENT; WAIVER     24  
19.
  SUCCESSOR AND ASSIGNS     24  
20.
  SEVERABILITY     25  
21.
  INSTRUMENT UNDER SEAL; HEADINGS     25  
22.
  REQUEST FOR INSTRUCTIONS     25  
23.
  OTHER BUSINESS     25  
24.
  REPRODUCTION OF DOCUMENTS     25  
25.
  MISCELLANEOUS     26   SCHEDULES        
 
  SCHEDULE A -- Initial Authorized Persons        

 i 

 



--------------------------------------------------------------------------------



 



THIS CUSTODY AGREEMENT (this “Agreement”) is dated as of January 31, 2011 and is
by and between Fifth Street Finance Corp. (and any successor or permitted
assign), a corporation organized under the laws of Delaware, having its
principal place of business at 10 Bank Street, 12th Floor, White Plains, New
York 10606, and U.S. BANK NATIONAL ASSOCIATION (or any successor or permitted
assign acting as custodian hereunder, the “Custodian”), a national banking
association having a place of business at One Federal Street, Boston, MA 02110.
RECITALS
          WHEREAS, Fifth Street Finance Corp. is a closed-end management
investment company, which has elected to do business as a business development
company under the Investment Company Act of 1940, as amended (the “1940 Act”),
and is authorized to issue shares of common stock;
          WHEREAS, the Company (as defined below) desires to retain U.S. Bank
National Association to act as custodian for the Company;
          WHEREAS, the Company desires that the Company’s Securities (as defined
below) and cash be held and administered by the custodian pursuant to this
Agreement; and
          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

1.   DEFINITIONS       1.1 Defined Terms. In addition to terms expressly defined
elsewhere herein, the following words shall have the following meanings as used
in this Agreement:       “Account” or “Accounts” means the Cash Account, the
Securities Account, any Subsidiary Cash Account and any Subsidiary Securities
Account, collectively.       “Agreement” means this Custody Agreement (as the
same may be amended from time to time in accordance with the terms hereof).    
  “Authorized Person” has the meaning set forth in Section 7.4.       “Business
Day” means a day on which the Custodian is open for business in the market or
country in which a transaction is to take place.       “Cash Account” means the
trust account to be established at the Custodian to which the Custodian shall
deposit and hold any cash Proceeds received by it from time to time from or with
respect to the Securities or the sale of the common stock of the Company, as
applicable, which deposit account shall be designated the “Fifth Street Finance
Corp. Cash Proceeds Account”.       “Company” means Fifth Street Finance Corp.,
its successors or permitted assigns.



1



--------------------------------------------------------------------------------



 



    “Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.       “Custodian” has
the meaning set forth in the first paragraph of this Agreement.       “Document
Custodian” means the Custodian when acting in the role of a document custodian
hereunder.       “Eligible Investment” means any investment that at the time of
its acquisition is one or more of the following:

     (a) United States government and agency obligations;
     (b) commercial paper having a rating assigned to such commercial paper by
Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;
     (c) interest bearing deposits in United States dollars in United States or
Canadian banks with an unrestricted surplus of at least U.S. $250,000,000,
maturing within one year; and
     (d) money market funds (including funds of the bank serving as Custodian or
its affiliates) or United States government securities funds designed to
maintain a fixed share price and high liquidity.

    “Eligible Securities Depository” has the meaning set forth in Section (b)(1)
of Rule 17f-7 under the 1940 Act.       “Federal Reserve Bank Book-Entry System”
means a depository and securities transfer system operated by the Federal
Reserve Bank of the United States on which are eligible to be held all United
States Government direct obligation bills, notes and bonds.       “Loan” means
any U.S. dollar denominated commercial loan, or participation therein, made by a
bank or other financial institution that by its terms provides for payments of
principal and/or interest, including discount obligations and payment- in-kind
obligations, acquired by the Company from time to time.       “Loan Checklist”
means a list delivered to the Document Custodian in connection with delivery of
a Loan to the Custodian that identifies the items contained in the related Loan
File.

2



--------------------------------------------------------------------------------



 



    “Loan File” means, with respect to each Loan delivered to the Document
Custodian, each of the Required Loan Documents identified on the related Loan
Checklist.       “Noteless Loan” means a Loan with respect to which (i) the
related loan agreement does not require the obligor to execute and deliver an
Underlying Note to evidence the indebtedness created under such Loan and (ii) no
Underlying Notes are outstanding with respect to the portion of the Loan
transferred to the Company.       “Participation” means an interest in a Loan
that is acquired indirectly by way of a participation from a selling
institution.       “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof) unincorporated organization, or any
government or agency or political subdivision thereof.       “Proceeds” means,
collectively, (i) the net cash proceeds to the Company of the initial public
offering by the Company and any subsequent offering by the Company of any class
of securities issued by the Company, (ii) all cash distributions, earnings,
dividends, fees and other cash payments paid on the Securities (or, as
applicable, Subsidiary Securities) by or on behalf of the issuer or obligor
thereof, or applicable paying agent, (iii) the net cash proceeds of the sale or
other disposition of the Securities (or, as applicable, Subsidiary Securities)
pursuant to the terms of this Agreement (and any Reinvestment Earnings from
investment of the foregoing, as defined in Section 3.6(b) hereof) and (iv) the
net cash proceeds to the Company of any borrowing or other financing by the
Company.       “Proper Instructions” means instructions (including Trade
Confirmations) received by the Custodian in form acceptable to it, from the
Company, or any Person duly authorized by the Company in any of the following
forms acceptable to the Custodian:

     (a) in writing signed by the Authorized Person (and delivered by hand, by
mail, by overnight courier or by telecopier);
     (b) by electronic mail from an Authorized Person;
     (c) such other means as may be agreed upon in writing from time to time by
the Custodian and the party giving such instructions.

    “Required Loan Documents” means, for each Loan:

     (a) other than in the case of a Participation, an executed copy of the
Assignment for such Loan, as identified on the Loan Checklist;
     (b) with the exception of Noteless Loans and Participations, the original
executed Underlying Note endorsed by the issuer or the prior holder of record in
blank or to the Company;

3



--------------------------------------------------------------------------------



 



     (c) an executed copy of the Underlying Loan Agreement (which may be
included in the Underlying Note if so indicated in the Loan Checklist), together
with a copy of all amendments and modifications thereto, as identified on the
Loan Checklist;
     (d) a copy of each related security agreement (if any) signed by the
applicable Obligor(s), as identified on the Loan Checklist;
     (e) a copy of the Loan Checklist, and
     (f) a copy of each related guarantee (if any) then executed in connection
with such Loan, as identified on the Loan Checklist.

    “Securities” means, collectively, the (i) investments, including Loans,
acquired by the Company and delivered to the Custodian by the Company from time
to time during the term of, and pursuant to the terms of, this Agreement and
(ii) all dividends in kind (e.g., non-cash dividends) from the investments
described in clause (i), all of which shall be in U.S. denomination.      
“Securities Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
(other than Loans) received by it pursuant to this Agreement, which account
shall be designated the “Fifth Street Finance Corp. Securities Custody Account”.
      “Securities Custodian” means the Custodian when acting in the role of a
securities custodian hereunder.       “Securities Depository” means The
Depository Trust Company and any other clearing agency registered with the
Securities and Exchange Commission under Section 17A of the Securities Exchange
Act of 1934, as amended (the “1934 Act”), which acts as a system for the central
handling of Securities where all Securities of any particular class or series of
an issuer deposited within the system are treated as fungible and may be
transferred or pledged by bookkeeping entry without physical delivery of the
Securities.       “Securities System” means the Federal Reserve Book-Entry
System, a clearing agency which acts as a Securities Depository, or another book
entry system for the central handling of securities (including an Eligible
Securities Depository).       “Shares” means the shares of common stock issued
by Fifth Street Finance Corp., a Delaware corporation.       “Street Delivery
Custom” means a custom of the United States securities market to deliver
securities which are being sold to the buying broker for examination to
determine that the securities are in proper form.



4



--------------------------------------------------------------------------------



 



    “Street Name” means the form of registration in which the securities are
held by a broker who is delivering the securities to another broker for the
purposes of sale, it being an accepted custom in the United States securities
industry that a security in Street Name is in proper form for delivery to a
buyer and that a security may be re-registered by a buyer in the ordinary
course.       “Subsidiary Cash Account” shall have the meaning set forth in
Section 3.13(b).       “Subsidiary Securities” collectively, the
(i) investments, including Loans, acquired by a Subsidiary and delivered to the
Custodian from time to time during the term of, and pursuant to the terms of,
this Agreement and (ii) all dividends in kind (e.g., non-cash dividends) from
the investments described in clause (i).       “Subsidiary Securities Account”
shall have the meaning set forth in Section 3.13(a).       “Subsidiary” means,
collectively, any wholly owned subsidiary of the Company, except for those
wholly-owned subsidiaries whose assets are held in custody by a custodian other
than the Custodian.   .   “Trade Confirmation” means a confirmation to the
Custodian from the Company of the Company’s acquisition of a Loan, and setting
forth applicable information with respect to such Loan, which confirmation may
be in such form as may be agreed to by the Custodian and the Company from time
to time.       “Underlying Loan Agreement” means, with respect to any Loan, the
document or documents evidencing the commercial loan agreement or facility
pursuant to which such Loan is made.       “Underlying Loan Documents” means,
with respect to any Loan, the related Underlying Loan Agreement together with
any agreements and instruments (including any Underlying Note) executed or
delivered in connection therewith.       “Underlying Note” means the one or more
promissory notes executed by an obligor evidence a Loan.       1.2 Construction.
In this Agreement unless the contrary intention appears:

  (a)   any reference to this Agreement or another agreement or instrument
refers to such agreement or instrument as the same may be amended, modified or
otherwise rewritten from time to time;     (b)   a reference to a statute,
ordinance, code or other law includes regulations and other instruments under it
and consolidations, amendments, re-enactments or replacements of any of them;

5



--------------------------------------------------------------------------------



 



  (c)   any term defined in the singular form may be used in, and shall include,
the plural with the same meaning, and vice versa;     (d)   a reference to a
Person includes a reference to the Person’s executors, Custodian, successors and
permitted assigns;     (e)   an agreement, representation or warranty in favor
of two or more Persons is for the benefit of them jointly and severally;     (f)
  an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally;     (g)   a reference to the term “including”
means “including, without limitation,” and     (h)   a reference to any
accounting term is to be interpreted in accordance with generally accepted
principles and practices in the United States, consistently applied, unless
otherwise instructed by the Company.

    1.3 Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

2.   APPOINTMENT OF CUSTODIAN       2.1 Appointment and Acceptance. The Company
hereby appoints the Custodian as custodian of all Securities and cash owned by
the Company and the Subsidiaries (as applicable) at any time during the period
of this Agreement, on the terms and conditions set forth in this Agreement
(which shall include any addendum hereto which is hereby incorporated herein and
made a part of this Agreement), and the Custodian hereby accepts such
appointment and agrees to perform the services and duties set forth in this
Agreement with respect to it subject to and in accordance with the provisions
hereof.       2.2 Instructions. The Company agrees that it shall from time to
time provide, or cause to be provided, to the Custodian all necessary
instructions and information, and shall respond promptly to all inquiries and
requests of the Custodian, as may reasonably be necessary to enable the
Custodian to perform its duties hereunder.       2.3 Company Responsible For
Directions. The Company is solely responsible for directing the Custodian with
respect to deposits to, withdrawals from and transfers to or from the Account.
Without limiting the generality of the foregoing, the Custodian has no
responsibility for compliance with any restrictions, covenants, limitations or
obligations to which the Company may be subject or for which it may have
obligations to third-parties in respect of the Account, and the Custodian shall
have no liability for the application of any funds made at the direction of the
Company. The Company shall be solely responsible for properly instructing all
applicable payors to make all appropriate payments to the Custodian for deposit
to the Account, and for properly instructing the Custodian with respect to the
allocation or application of all such deposits.

6



--------------------------------------------------------------------------------



 



    2.4 Appointment of Sub-Custodian. With prior written notice to the Company,
the Custodian may from time to time employ one or more sub-custodians located in
the United States, but only in accordance with the approval of the board of
directors of the Company. The Custodian shall not appoint a sub-custodian unless
the agreement between the Custodian and such sub-custodian requires the
sub-custodian to: (i) at a minimum, exercise due care in accordance with
reasonable commercial standards in discharging its duty as a sub-custodian to
obtain and thereafter maintain such financial assets; (ii) provide, promptly
upon request by the Company, such reports as are available concerning the
internal accounting controls and financial strength of the sub-custodian; and
(iii) at a minimum, exercise due care in accordance with reasonable commercial
standards in discharging its duty as a sub-custodian to obtain and thereafter
maintain financial assets corresponding to the security entitlements of its
entitlement holders.

3.   DUTIES OF CUSTODIAN       3.1 Segregation. All Securities and non-cash
property held by the Custodian, as applicable, for the account of the Company
(other than Securities maintained in a Securities Depository or Securities
System) shall be physically segregated from other Securities and non-cash
property in the possession of the Custodian (including the Securities and
non-cash property of the other series of the Company, if applicable) and shall
be identified as subject to this Agreement.       3.2 Securities Custody
Account. The Custodian shall open and maintain in its trust department a
segregated trust account in the name of the Company, subject only to order of
the Custodian, in which the Custodian shall enter and carry, subject to
Section 3.3(b), all Securities (other than Loans), cash and other assets of the
Company which are delivered to it in accordance with this Agreement. For
avoidance of doubt, the Custodian shall not be required to credit or deposit
Loans in the Securities Account but shall instead maintain a register (in
book-entry form or in such other form as it shall deem necessary or desirable)
of such Loans, containing such information as the Company and the Custodian may
reasonably agree; provided that, with respect to such Loans, all Required Loan
Documents shall be held in safekeeping by the Document Custodian, individually
segregated from the securities and investments of any other person and marked so
as to clearly identify them as the property of the Company in a manner
consistent with this Agreement.       3.3 Delivery of Securities to Custodian.

  (a)   The Company shall deliver, or cause to be delivered, to the Custodian
all of the Company’s Securities, cash and other investment assets, including
(a) all payments of income, payments of principal and capital distributions
received by the Company with respect to such Securities, cash or other assets
owned by the Company at any time during the period of this Agreement, and
(b) all cash received by the Company for the issuance, at any time during such
period, of Shares or other securities or in connection with a borrowing by the
Company. With respect to Loans, the Required Loan Documents and other underlying
loan

7



--------------------------------------------------------------------------------



 



      documents shall be delivered to the Custodian in its role as, and at the
address identified for, the Document Custodian. With respect to assets other
than Loans, such assets shall be delivered to the Custodian in its role as, and
(where relevant) at the address identified for, the Securities Custodian. Except
to the extent otherwise expressly provided herein, delivery of Securities to the
Custodian shall be in Street Name or other good delivery form. The Custodian
shall not be responsible for such Securities, cash or other assets until
actually delivered to, and received by it.     (b)   (i) In connection with its
acquisition of a Loan or other delivery of a Security constituting a Loan, the
Company shall deliver or cause to be delivered to the Custodian (in its roles
as, and at the address identified for, the Custodian and Document Custodian) a
properly completed Trade Confirmation containing such information in respect of
such Loan as the Custodian may reasonably require in order to enable the
Custodian to perform its duties hereunder in respect of such Loan and on which
the Custodian may conclusively rely without further inquiry or investigation, in
such form and format as the Custodian reasonably may require, and shall deliver
to the Document Custodian (in its role as, and at the address identified for,
the Document Custodian) the Required Loan Documents for all Loans, including the
Loan Checklist.         (ii) Notwithstanding anything herein to the contrary,
delivery of Loans acquired by the Company (or, if applicable, Subsidiary
thereof) which constitute Noteless Loans or Participations or which are
otherwise not evidenced by a “security” or “instrument” as defined in
Section 8-102 and Section 9-102(a)(47) of the UCC, respectively, shall be made
by delivery to the Document Custodian of (i) in the case of a Noteless Loan, a
copy of the loan register with respect to such Noteless Loan evidencing
registration of such Loan on the books and records of the applicable obligor or
bank agent to the name of the Company or, if applicable, a Subsidiary (or, in
either case, its nominee) or a copy (which may be a facsimile copy) of an
assignment agreement in favor of the Company (or the applicable Subsidiary) as
assignee, and (ii) in the case of a Participation, a copy of the related
participation agreement. Any duty on the part of the Custodian with respect to
the custody of such Loans shall be limited to the exercise of reasonable care by
the Custodian in the physical custody of any such documents delivered to it, and
any related instrument, security, credit agreement, assignment agreement and/or
other agreements or documents, if any (collectively, “Financing Documents”),
that may be delivered to it. Nothing herein shall require the Custodian to
credit to the Securities Account or to treat as a financial asset (within the
meaning of Section 8-102(a)(9) of the UCC) any such Loan or other asset in the
nature of a general intangible (as defined in Section 9-102(a)(42) of the UCC)
or to “maintain” a sufficient quantity thereof.         (iii) The Custodian may
assume the genuineness of any such Financing Document it may receive and the
genuineness and due authority of any signatures

8



--------------------------------------------------------------------------------



 



      appearing thereon, and shall be entitled to assume that each such
Financing Document it may receive is what it purports to be. If an original
“security” or “instrument” as defined in Section 8-102 and Section 9-102(a)(47)
of the UCC, respectively, is or shall be or become available with respect to any
Loan to be held by the Custodian under this Agreement, it shall be the sole
responsibility of the Company to make or cause delivery thereof to the Document
Custodian, and the Custodian shall not be under any obligation at any time to
determine whether any such original security or instrument has been or is
required to be issued or made available in respect of any Loan or to compel or
cause delivery thereof to the Custodian.         (iv) Contemporaneously with the
acquisition of any Loan, the Company shall (i) cause the Required Loan Documents
evidencing such Loan to be delivered to the Document Custodian; (ii) if
requested by the Custodian, provide to the Custodian an amortization schedule of
principal payments and a schedule of the interest payable date(s) identifying
the amount and due dates of all scheduled principal and interest payments for
such Loan and (iii) a properly completed Trade Confirmation containing such
information in respect of such Loan as the Custodian may reasonably require in
order to enable the Custodian to perform its duties hereunder in respect of such
Loan on which the Custodian may conclusively rely without further inquiry or
investigation, in such form and format as the Custodian reasonably may require;
(iv) take all actions necessary for the Company to acquire good title to such
Loan; and (v) take all actions as may be necessary (including appropriate
payment notices and instructions to bank agents or other applicable paying
agents) to cause (A) all payments in respect of the Loan to be made to the
Custodian and (B) all notices, solicitations and other communications in respect
of such Loan to be directed to the Company. The Custodian shall have no
liability for any delay or failure on the part of the Company to provide
necessary information to the Custodian, or for any inaccuracy therein or
incompleteness thereof, or for any delay or failure on the part of the Company
to give such effective payment instruction to bank agents and other paying
agents, in respect of the Loans. With respect to each such Loan, the Custodian
shall be entitled to rely on any information and notices it may receive from
time to time from the related bank agent, obligor or similar party with respect
to the related Loan Asset, and shall be entitled to update its records (as it
may deem necessary or appropriate), or from the Company, on the basis of such
information or notices received, without any obligation on its part
independently to verify, investigate or recalculate such information.

  3.4   Release of Securities.     (a)   The Custodian shall release and
deliver, or direct its agents or sub-custodian to release and deliver, as the
case may be, Securities or Required Loan Documents of the Company held by the
Custodian, its agents or its sub-custodian from time to time upon receipt of
Proper Instructions (which shall, among other things,

9



--------------------------------------------------------------------------------



 



      specify the Securities or Required Loan Documents to be released, with
such delivery and other information as may be necessary to enable the Custodian
to perform), which may be standing instructions (in form acceptable to the
Custodian) in the following cases:

  (i)   upon sale of such Securities by or on behalf of the Company and, unless
otherwise directed by Proper Instructions:

  (A)   in accordance with the customary or established practices and procedures
in the jurisdiction or market where the transactions occur, including delivery
to the purchaser thereof or to a dealer therefor (or an agent of such purchaser
or dealer) against expectation of receiving later payment; or     (B)   in the
case of a sale effected through a Securities System, in accordance with the
rules governing the operations of the securities System;

  (ii)   upon the receipt of payment in connection with any repurchase agreement
related to such securities;     (iii)   to a depositary agent in connection with
tender or other similar offers for securities;     (iv)   to the issuer thereof
or its agent when such securities are called, redeemed, retired or otherwise
become payable (unless otherwise directed by Proper Instructions, the cash or
other consideration is to be delivered to the Custodian, its agents or its
sub-custodian);     (v)   to an issuer thereof, or its agent, for transfer into
the name of the Custodian or of any nominee of the Custodian or into the name of
any of its agents or sub-custodian or their nominees or for exchange for a
different number of bonds, certificates or other evidence representing the same
aggregate face amount or number of units;     (vi)   to brokers clearing banks
or other clearing agents for examination in accordance with the Street Delivery
Custom;     (vii)   for exchange or conversion pursuant to any plan of merger,
consolidation, recapitalization, reorganization or readjustment of the
securities of the issuer of such securities, or pursuant to any deposit
agreement (unless otherwise directed by Proper Instructions, the new securities
and cash, if any, are to be delivered to the Custodian, its agents or its
sub-custodian);     (viii)   in the case of warrants, rights or similar
securities, the surrender thereof in the exercise of such warrants, rights or
similar securities or the surrender of interim receipts or temporary securities
for definitive

10



--------------------------------------------------------------------------------



 



      securities (unless otherwise directed by Proper Instructions, the new
securities and cash, if any, are to be delivered to the Custodian, its agents or
its sub-custodian); and/or     (ix)   for any other purpose, but only upon
receipt of Proper Instructions and an officer’s certificate signed by an officer
of the Company (which officer shall not have been the Authorized Person
providing the Proper Instructions) stating (i) the specified securities to be
delivered, (ii) the purpose for such delivery, (iii) that such purpose is a
proper corporate purpose and (iv) naming the person or persons to whom delivery
of such securities shall be made and attaching a certified copy of a resolution
of the board of directors of Fifth Street Finance Corp. or an authorized
committee thereof approving the delivery of such Proper Instructions.

    3.5 Registration of Securities. Securities held by the Custodian, its agents
or its sub-custodian (other than bearer securities, securities held in a
Securities System or Securities that are Noteless Loans or Participations) shall
be registered in the name of the Company or its nominee; or, at the option of
the Custodian, in the name of the Custodian or in the name of any nominee of the
Custodian, or in the name of its agents or its sub-custodian or their nominees;
or if directed by the Company by Proper Instruction, may be maintained in Street
Name. The Custodian, its agents and its sub-custodian shall not be obligated to
accept Securities on behalf of the Company under the terms of this Agreement
unless such Securities are in Street Name or other good deliverable form.

  3.6   Bank Accounts, and Management of Cash     (a)   Proceeds from the
Securities received by the Custodian from time to time shall be credited to the
Cash Account. All amounts credited to the Cash Account shall be subject to
clearance and receipt of final payment by the Custodian.     (b)   Amounts held
in the Cash Account from time to time may be invested in Eligible Investments
pursuant to specific written Proper Instructions (which may be standing
instructions) received by the Custodian from an Authorized Person acting on
behalf of the Company. Such investments shall be subject to availability and the
Custodian’s then applicable transaction charges (which shall be at the Company’s
expense). The Custodian shall have no liability for any loss incurred on any
such investment. Absent receipt of such written instruction from the Company,
the Custodian shall have no obligation to invest (or otherwise pay interest on)
amounts on deposit in the Cash Account. In no instance will the Custodian have
any obligation to provide investment advice to the Company. Any earnings from
such investment of amounts held in the Cash Account from time to time
(collectively, “Reinvestment Earnings”) shall be redeposited in the Cash Account
(and may be reinvested at the written direction of the Company).

11



--------------------------------------------------------------------------------



 



  (c)   In the event that the Company shall at any time request a withdrawal of
amounts from the Cash Account, the Custodian shall be entitled to liquidate, and
shall have no liability for any loss incurred as a result of the liquidation of,
any investment of the funds credited to such account as needed to provide
necessary liquidity. Investment instructions may be in the form of standing
instructions (in the form of Proper Instructions acceptable to Custodian).    
(d)   The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.    
3.7   [Reserved]

    3.8 Collection of Income. The Custodian, its agents or its sub-custodian
shall use reasonable efforts to collect on a timely basis all income and other
payments with respect to the Securities held hereunder to which the Company
shall be entitled, to the extent consistent with usual custom in the securities
custodian business in the United States. Such efforts shall include collection
of interest income, dividends and other payments with respect to registered
domestic securities if on the record date with respect to the date of payment by
the issuer the Security is registered in the name of the Custodian or its
nominee (or in the name of its agent or sub-custodian, or their nominee); and
interest income, dividends and other payments with respect to bearer domestic
securities if, on the date of payment by the issuer such securities are held by
the Custodian or its sub-custodian or agent; provided, however, that in the case
of Securities held in Street Name, the Custodian shall use commercially
reasonable efforts only to timely collect income. In no event shall the
Custodian’s agreement herein to collect income be construed to obligate the
Custodian to commence, undertake or prosecute any legal proceedings.

  3.9   Payment of Moneys.     (a)   Upon receipt of Proper Instructions, which
may be standing instructions, the Custodian shall pay out from the Cash Account
(or remit to its agents or its sub-custodian, and direct them to pay out) moneys
of the Company on deposit therein in the following cases:

  (i)   upon the purchase of Securities for the Company pursuant to such Proper
Instruction; and such purchase may, unless and except to the extent otherwise
directed by Proper Instructions, be carried out by the Custodian:

  (A)   in accordance with the customary or established practices and procedures
in the jurisdiction or market where the transactions occur, including delivering
money to the seller thereof or to a dealer therefor (or any agent for such
seller or dealer) against expectation of receiving later delivery of such
securities; or

12



--------------------------------------------------------------------------------



 



  (B)   in the case of a purchase effected through a Securities System, in
accordance with the rules governing the operation of such Securities System;

  (ii)   [reserved]; and     (iii)   for any other purpose directed by the
Company, but only upon receipt of Proper Instructions specifying the amount of
such payment, and naming the Person or Persons to whom such payment is to be
made.

  (b)   At any time or times, the Custodian shall be entitled to pay (i) itself
from the Cash Account, whether or not in receipt of express direction or
instruction from the Company, any amounts due and payable to it pursuant to
Section 8 hereof, and (ii) as otherwise permitted by Section 7.5, 9.4 or
Section 12.5 below, provided, however, that in each case all such payments shall
be accounted for to the Company.

    3.10 Voting and Other Action. The Custodian shall promptly deliver any
notices, proxies, or proxy soliciting materials to the Company, but without
indicating the manner in which any such proxies are to be voted. Neither the
Custodian nor any nominee of the Custodian shall vote any of the securities held
hereunder by or for the account of the Company, except in accordance with Proper
Instructions of the Company. In the absence of such Proper Instructions, or in
the event that such Proper Instructions are not received in a timely fashion,
the Custodian shall be under no duty to act with regard to such proxies.      
3.11 Communications Relating to Securities. The Custodian shall transmit
promptly to the Company all written information (including pendency of calls and
maturities of Securities and expirations of rights in connection therewith)
received by the Custodian, from its agents or its sub-custodian or from issuers
of the Securities being held for the Company. The Custodian shall have no
obligation or duty to exercise any right or power, or otherwise to preserve
rights, in or under any Securities unless and except to the extent it has
received timely Proper Instruction from the Company in accordance with the next
sentence. The Custodian will not be liable for any untimely exercise of any
right or power in connection with Securities at any time held by the Custodian,
its agents or sub-custodian unless:

  (i)   the Custodian has received Proper Instructions with regard to the
exercise of any such right or power; and     (ii)   the Custodian, or its agents
or sub-custodian are in actual possession of such Securities,

    in each case, at least three (3) Business Days prior to the date on which
such right or power is to be exercised. It will be the responsibility of the
Company to notify the

13



--------------------------------------------------------------------------------



 



    Custodian of the Person to whom such communications must be forwarded under
this Section.       3.12 Records. The Custodian shall create and maintain
complete and accurate records relating to its activities under this Agreement
with respect to the Securities, cash or other property held for the Company
under this Agreement, with particular attention to Section 31 of the 1940 Act,
and Rules 31a-1 and 32a-2 thereunder. To the extent that the Custodian, in its
sole opinion, is able to do so, the Custodian shall provide assistance to the
Company (at the Company’s reasonable request made from time to time) by
providing sub-certifications regarding certain of its services performed
hereunder to the Company in connection with the Company’s certification
requirements pursuant to the Sarbanes-Oxley Act of 2002, as amended. All such
records shall be the property of the Company and shall at all times during the
regular business hours of the Custodian be open for inspection by duly
authorized officers, employees or agents of the Company or its affiliates and
employees and agents of the Securities and Exchange Commission, upon reasonable
request and prior notice and at the Company’s expense. The Custodian shall, at
the Company’s request, supply the Company with a tabulation of securities owned
by the Company and held by the Custodian and shall, when requested to do so by
the Company and for such compensation as shall be agreed upon between the
Company and the Custodian, include, to the extent applicable, the certificate
numbers in such tabulations, to the extent such information is available to the
Custodian.

  3.13   Custody of Subsidiary Securities.     (a)   With respect to each
Subsidiary identified to the Custodian by the Company, there shall be
established at the Custodian a segregated trust account to which the Custodian
shall deposit and hold any Subsidiary Securities (other than Loans) received by
it (and any Proceeds received by it in the form of dividends in kind) pursuant
to this Agreement, which account shall be designated the “[INSERT NAME OF
SUBSIDIARY] Securities Account” (the “Subsidiary Securities Account”).     (b)  
With respect to each Subsidiary identified to the Custodian by the Company,
there shall be established at the Custodian a segregated trust account to which
the Custodian shall deposit and hold any cash Proceeds received by it from time
to time from or with respect to Subsidiary Securities, which account shall be
designated the “[INSERT NAME OF SUBSIDIARY] Cash Proceeds Account” (the
“Subsidiary Cash Account”)     (c)   To the maximum extent possible, the
provisions of this Agreement regarding Securities of the Company, the Securities
Account and the Cash Account shall be applicable to any Subsidiary Securities,
Subsidiary Securities Account and Subsidiary Cash Account, respectively. The
parties hereto agree that the Company shall notify the Custodian in writing as
to the establishment of any Subsidiary as to which the Custodian is to serve as
custodian pursuant to the terms

14



--------------------------------------------------------------------------------



 



      of this Agreement; and identify in writing any accounts the Custodian
shall be required to establish for such Subsidiary as herein provided.

4.   REPORTING

  (a)   The Custodian shall render to the Company a monthly report of an
itemized statement of the Securities held pursuant to this Agreement as of the
end of each month.     (b)   For each Business Day, the Custodian shall render
to the Company a daily report of all deposits to and withdrawals from the Cash
Account for such Business Day and the outstanding balance as of the end of such
Business Day.     (c)   The Custodian shall have no duty or obligation to
undertake any market valuation of the Securities under any circumstance.     (d)
  The Custodian shall provide the Company with such reports as are reasonably
available to it and as the Company may reasonably request from time to time, on
the internal accounting controls and procedures for safeguarding securities,
which are employed by the Custodian.

5.   DEPOSIT IN U.S. SECURITIES SYSTEMS

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, including Rule 17f-4
under the 1940 Act, and subject to the following provisions:

  (a)   The Custodian may keep domestic Securities in a U.S. Securities System
provided that such Securities are represented in an account of the Custodian in
the U.S. Securities System which shall not include any assets of the Custodian
other than assets held by it as a fiduciary, custodian or otherwise for
customers;     (b)   The records of the Custodian with respect to Securities
which are maintained in a U.S. Securities System shall identify by book-entry
those Securities belonging to the Company;     (c)   If requested by the
Company, the Custodian shall provide to the Company copies of all notices
received from the U.S. Securities System of transfers of Securities for the
account of the Company; and     (d)   Anything to the contrary in this Agreement
notwithstanding, the Custodian shall not be liable to the Company for any direct
loss, damage, cost, expense, liability or claim to the Company resulting from
use of any Securities System (other than to the extent resulting from the gross
negligence, misfeasance or misconduct of the Custodian itself, or from failure
of the Custodian to enforce effectively such rights as it may have against the
U.S. Securities System.)

15



--------------------------------------------------------------------------------



 



6.   RESERVED.   7.   CERTAIN GENERAL TERMS       7.1 No Duty to Examine
Underlying Instruments. Nothing herein shall obligate the Custodian to review or
examine the terms of any underlying instrument, certificate, credit agreement,
indenture, loan agreement, promissory note, or other financing document
evidencing or governing any Security to determine the validity, sufficiency,
marketability or enforceability of any Security (and shall have no
responsibility for the genuineness or completeness thereof), or otherwise.      
7.2 Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Company and
any information contained in the books or records of the Company, the Company
shall promptly notify the Custodian thereof and the parties shall cooperate to
diligently resolve the discrepancy.       7.3 Improper Instructions.
Notwithstanding anything herein to the contrary, the Custodian shall not be
obligated to take any action (or forebear from taking any action), which it
reasonably determines (at its sole option) to be contrary to the terms of this
Agreement or applicable law. In no instance shall the Custodian be obligated to
provide services on any day that is not a Business Day.       7.4 Proper
Instructions

  (a)   The Company will give a notice to the Custodian, in form acceptable to
the Custodian, specifying the names and specimen signatures of persons
authorized to give Proper Instructions (collectively, “Authorized Persons” and
each is an “Authorized Person”) which notice shall be signed by an Authorized
Person previously certified to the Custodian. The Custodian shall be entitled to
rely upon the identity and authority of such persons until it receives written
notice from an Authorized Person of the Company to the contrary. The initial
Authorized Persons are set forth on Schedule A attached hereto and made a part
hereof (as such Schedule A may be modified from time to time by written notice
from the Company to the Custodian).     (b)   The Custodian shall have no
responsibility or liability to the Company (or any other person or entity), and
shall be indemnified and held harmless by the Company, in the event that a
subsequent written confirmation of an oral instruction fails to conform to the
oral instructions received by the Custodian. The Custodian shall not have an
obligation to act in accordance with purported instructions to the extent that
they conflict with applicable law or regulations, local market practice or the
Custodian’s operating policies and practices. The Custodian shall not be liable
for any loss resulting from a delay while it obtains clarification of any Proper
Instructions.

16



--------------------------------------------------------------------------------



 



    7.5 Actions Permitted Without Express Authority. The Custodian may, at its
discretion, without express authority from the Company:

  (a)   make payments to itself as described in or pursuant to Section 3.9(b),
or to make payments to itself or others for minor expenses of handling
securities or other similar items relating to its duties under this agreement,
provided that all such payments shall be accounted for to the Company;     (b)  
surrender Securities in temporary form for Securities in definitive form;    
(c)   endorse for collection cheques, drafts and other negotiable instruments;
and     (d)   in general attend to all nondiscretionary details in connection
with the sale, exchange, substitution, purchase, transfer and other dealings
with the securities and property of the Company.

    7.6 Evidence of Authority. The Custodian shall be protected in acting upon
any instructions, notice, request, consent, certificate instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company by an Authorized Officer. The
Custodian may receive and accept a certificate signed by any Authorized Officer
as conclusive evidence of:

  (a)   the authority of any person to act in accordance with such certificate;
or     (b)   any determination or of any action by the Company as described in
such certificate,

    and such certificate may be considered as in full force and effect until
receipt by the Custodian of written notice to the contrary from an Authorized
Officer of the Company.       7.7 Receipt of Communications. Any communication
received by the Custodian on a day which is not a Business Day or after 3:30
p.m., Eastern time (or such other time as is agreed by the Company and the
Custodian from time to time), on a Business Day will be deemed to have been
received on the next Business Day (but in the case of communications so received
after 3:30 p.m., Eastern time, on a Business Day the Custodian will use its best
efforts to process such communications as soon as possible after receipt).   8.
  COMPENSATION OF CUSTODIAN       8.1 Fees. The Custodian shall be entitled to
compensation for its services in accordance with the terms of that certain fee
letter dated January 14, 2011, between the Company and the Custodian.      
8.2 Expenses. The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all costs, disbursements, advances, and expenses
(including reasonable fees and expenses of legal counsel) incurred, and any
disbursements and

17



--------------------------------------------------------------------------------



 



    advances made (including any account overdraft resulting from any settlement
or assumed settlement, provisional credit, chargeback, returned deposit item,
reclaimed payment or claw-back, or the like), in connection with the preparation
or execution of this Agreement, or in connection with the transactions
contemplated hereby or the administration of this Agreement or performance by
the Custodian of its duties and services under this Agreement, from time to time
(including the reasonable costs and expenses of any action deemed necessary by
the Custodian to collect any amounts owing to it under this Agreement).   9.  
RESPONSIBILITY OF CUSTODIAN       9.1 General Duties. The Custodian shall have
no duties, obligations or responsibilities under this Agreement or with respect
to the Securities or Proceeds except for such duties as are expressly and
specifically set forth in this Agreement, and the duties and obligations of the
Custodian shall be determined solely by the express provisions of this
Agreement. No implied duties, obligations or responsibilities shall be read into
this Agreement against, or on the part of, the Custodian.       9.2 Instructions

  (a)   The Custodian shall be entitled to refrain from taking any action unless
it has such instruction (in the form of Proper Instructions) from the Company as
it reasonably deems necessary, and shall be entitled to require, upon notice to
the Company, that Proper Instructions to it be in writing. The Custodian shall
have no liability for any action (or forbearance from action) taken pursuant to
the Proper Instruction of the Company.     (b)   Whenever the Custodian is
entitled or required to receive or obtain any communications or information
pursuant to or as contemplated by this Agreement, it shall be entitled to
receive the same in writing, in form, content and medium reasonably acceptable
to it and otherwise in accordance with any applicable terms of this Agreement;
and whenever any report or other information is required to be produced or
distributed by the Custodian it shall be in form, content and medium reasonably
acceptable to it and the Company, and otherwise in accordance with any
applicable terms of this Agreement.

    9.3 General Standards of Care. Notwithstanding any terms herein contained to
the contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):

  (a)   The Custodian may rely on and shall be protected in acting or refraining
from acting upon any written notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document
furnished to it (including any of the foregoing provided to it by telecopier or
electronic means), not only as to its due execution and validity, but also as to
the truth and accuracy

18



--------------------------------------------------------------------------------



 



      of any information therein contained, which it in good faith believes to
be genuine and signed or presented by the proper person (which in the case of
any instruction from or on behalf of the Company shall be an Authorized Person);
and the Custodian shall be entitled to presume the genuineness and due authority
of any signature appearing thereon. The Custodian shall not be bound to make any
independent investigation into the facts or matters stated in any such notice,
instruction, statement, certificate, request, waiver, consent, opinion, report,
receipt or other paper or document, provided, however, that if the form thereof
is specifically prescribed by the terms of this Agreement, the Custodian shall
examine the same to determine whether it substantially conforms on its face to
such requirements hereof.     (b)   Neither the Custodian nor any of its
directors, officers or employees shall be liable to anyone for any error of
judgment, or for any act done or step taken or omitted to be taken by it (or any
of its directors, officers of employees), or for any mistake of fact or law, or
for anything which it may do or refrain from doing in connection herewith,
unless such action constitutes gross negligence, willful misconduct or bad faith
on its part and in breach of the terms of this Agreement. The Custodian shall
not be liable for any action taken by it in good faith and reasonably believed
by it to be within powers conferred upon it, or taken by it pursuant to any
direction or instruction by which it is governed hereunder, or omitted to be
taken by it by reason of the lack of direction or instruction required hereby
for such action. The Custodian shall not be under any obligation at any time to
ascertain whether the Company is in compliance with the 1940 Act, the
regulations thereunder, or the Company’s investment objectives and policies then
in effect.     (c)   In no event shall the Custodian be liable for any indirect,
special or consequential damages (including lost profits) whether or not it has
been advised of the likelihood of such damages.     (d)   The Custodian may
consult with, and obtain advice from, legal counsel selected in good faith with
respect to any question as to any of the provisions hereof or its duties
hereunder, or any matter relating hereto, and the advice of such counsel shall
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by the Custodian in good faith in accordance with the
advice of such counsel; the reasonable cost of such services shall be reimbursed
pursuant to Section 8.2 above.     (e)   The Custodian shall not be deemed to
have notice of any fact, claim or demand with respect hereto unless actually
known by an officer working in its Corporate Trust Services group and charged
with responsibility for administering this Agreement or unless (and then only to
the extent received) in writing by the Custodian at the applicable address(es)
as set forth in Section 15 and specifically referencing this Agreement.

19



--------------------------------------------------------------------------------



 



  (f)   No provision of this Agreement shall require the Custodian to expend or
risk its own funds, or to take any action (or forbear from action) hereunder
which might in its judgment involve any expense or any financial or other
liability unless it shall be furnished with acceptable indemnification. Nothing
herein shall obligate the Custodian to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Company or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.     (g)   The permissive
right of the Custodian to take any action hereunder shall not be construed as
duty.     (h)   The Custodian may act or exercise its duties or powers hereunder
through agents or attorneys, and the Custodian shall not be liable or
responsible for the actions or omissions of any such agent or attorney appointed
and maintained with reasonable due care.     (i)   All indemnifications
contained in this Agreement in favor of the Custodian shall survive the
termination of this Agreement.

    9.4 Indemnification; Custodian’s Lien.

  (a)   The Company shall and does hereby indemnify and hold harmless the
Custodian for and from any and all costs and expenses (including reasonable
attorney’s fees and expenses), and any and all losses, damages, claims and
liabilities, that may arise, be brought against or incurred by the Custodian,
and any advances or disbursements made by the Custodian (including in respect of
any Account overdraft, returned deposit item, chargeback, provisional credit,
settlement or assumed settlement, reclaimed payment, claw-back or the like), as
a result of, relating to, or arising out of this Agreement, or the
administration or performance of the Custodian’s duties hereunder, or the
relationship between the Company (including, for the avoidance of doubt, any
Subsidiary) and the Custodian created hereby, other than such liabilities,
losses, damages, claims, costs and expenses as are directly caused by the
Custodian’s own actions constituting gross negligence or willful misconduct.    
(b)   If the Company requires the Custodian, its affiliates, subsidiaries or
agents, to advance cash or securities for any purpose (including but not limited
to securities settlements, foreign exchange contracts and assumed settlement),
or in the event that the Custodian or its nominee shall incur or be assessed any
taxes, charges, expenses, assessments, claims or liabilities in connection with
the performance of this Agreement, except such as may arise from its or its
nominee’s own negligent action, negligent failure to act or willful misconduct,
or if the Company fails to compensate the Custodian pursuant to Section 8
hereof, any cash at any time held for the account of the Company shall be
security therefor and should the

20



--------------------------------------------------------------------------------



 



      Company fail to repay the Custodian promptly, the Custodian shall be
entitled to utilize available cash to the extent necessary to obtain
reimbursement.

    9.5 Force Majeure. Without prejudice to the generality of the foregoing, the
Custodian shall be without liability to the Company for any damage or loss
resulting from or caused by events or circumstances beyond the Custodian’s
reasonable control including (a) nationalization, expropriation, currency
restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; (b) errors by the Company (including any Authorized
Person) in its instructions to the Custodian; or (c) changes in applicable law,
regulation or orders.   10.   SECURITY CODES

If the Custodian issues to the Company, security codes, passwords or test keys
in order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall
safeguard any security codes, passwords, test keys or other security devices
which the Custodian shall make available.

11.   TAX LAW       11.1 Domestic Tax Law. The Custodian shall have no
responsibility or liability for any obligations now or hereafter imposed on the
Company or the Custodian as custodian of the Securities or the Proceeds, by the
tax law of the United States or any state or political subdivision thereof. The
Custodian shall be kept indemnified by and be without liability to the Company
for such obligations including taxes, (but excluding any income taxes assessable
in respect of compensation paid to the Custodian pursuant to this agreement)
withholding, certification and reporting requirements, claims for exemption or
refund, additions for late payment interest, penalties and other expenses
(including legal expenses) that may be assessed against the Company, or the
Custodian as custodian of the Securities or Proceeds.       11.2 [Reserved].  
12.   EFFECTIVE PERIOD, TERMINATION AND AMENDMENT       12.1 Effective Date.
This Agreement shall become effective as of its due execution and delivery by
each of the parties. This Agreement shall continue in full force and effect
until terminated as hereinafter provided. This Agreement may only be amended by
mutual written agreement of the parties hereto. This Agreement may be terminated
by the Custodian or the Company pursuant to Section 12.2.      
12.2 Termination. This Agreement shall terminate upon the earliest of (a) the
effective date of termination specified in any written notice of termination
given by either party to

21



--------------------------------------------------------------------------------



 



    the other which effective date shall be not less than ninety (90) days from
the date that such notice is given in accordance with Section 15, and (b) such
other date of termination as may be mutually agreed upon by the parties in
writing.       12.3 Resignation. The Custodian may at any time resign under this
Agreement by giving not less than ninety (90) days advance written notice
thereof to the Company.       12.4 Successor. Prior to the effective date of
termination of this Agreement, or the effective date of the resignation of the
Custodian, as the case may be, the Company shall give Proper Instruction to the
Custodian designating a successor Custodian, if applicable.       12.5 Payment
of Fees, etc. Upon termination of this Agreement or resignation of the
Custodian, the Company shall pay to the Custodian such compensation, and shall
likewise reimburse the Custodian for its costs, expenses and disbursements, as
may be due as of the date of such termination or resignation (or removal, as the
case may be). All indemnifications in favor of the Custodian under this
Agreement shall survive the termination of this Agreement, or any resignation or
removal of the Custodian.       12.6 Final Report. In the event of any
resignation or removal of the Custodian, the Custodian shall provide to the
Company a complete final written report or data file transfer of any
Confidential Information as of the date of such resignation or removal.   13.  
REPRESENTATIONS AND WARRANTIES       13.1 Representations of the Company. The
Company represents and warrants to the Custodian that:

  (a)   it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized and executed this Agreement so
as to constitute its valid and binding obligation; and     (b)   in giving any
instructions which purport to be “Proper Instructions” under this Agreement, the
Company will act in accordance with the provisions of its certificate of
incorporation and bylaws and any applicable laws and regulations.

    13.2 Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that:

  (a)   it is qualified to act as a custodian pursuant to Section 26(a)(1) of
the 1940 Act;     (b)   it has the power and authority to enter into and perform
its obligations under this Agreement;     (c)   it has duly authorized and
executed this Agreement so as to constitute its valid and binding obligations;
and

22



--------------------------------------------------------------------------------



 



  (d)   that it maintains business continuity policies and standards that
include data file backup and recovery procedures that comply with all applicable
regulatory requirements.

14.   PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

15.   NOTICES

Any Proper Instructions shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) certified or registered mail, postage prepaid,
(ii) recognized courier or delivery service, or (iii) confirmed telecopier or
telex, with a duplicate sent on the same day by first class mail, postage
prepaid:

  (a)   if to the Company, to

      Fifth Street Finance Corp.
10 Bank Street
12th Floor
White Plains, NY 10606
Attention: William H. Craig, Chief Financial Officer
Fax: (914) 328-4214

  (b)   if to the Custodian (other than in its role as Document Custodian), to

      U.S. Bank National Association
Corporate Trust Services
One Federal Street, 3rd Floor
Boston, MA 02110
Ref: Fifth Street Finance Corp.
Attention: Donald Higgins
Email: donald.higgins@usbank.com
Fax: 866.592.7151

  (c)   if to the Custodian solely in its role as Document Custodian, to

      U.S. Bank National Association
1719 Range Way
Florence, South Carolina 29501
Mail Code: Ex — SC — FLOR


23



--------------------------------------------------------------------------------



 



      Ref: Fifth Street Finance Corp.
Attn: Steven Garrett
E-mail: steven.garrett@usbank.com
Facsimile No.: 843-673-0162

16.   CHOICE OF LAW AND JURISDICTION

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of The Commonwealth of
Massachusetts for all purposes (without regard to its choice of law provisions);
except to the extent such laws are inconsistent with federal securities laws,
including the 1940 Act.

17.   ENTIRE AGREEMENT; COUNTERPARTS       17.1 Complete Agreement. This
Agreement constitutes the complete and exclusive agreement of the parties with
regard to the matters addressed herein and supersedes and terminates as of the
date hereof, all prior agreements, agreements or understandings, oral or written
between the parties to this Agreement relating to such matters.      
17.2 Counterparts. This Agreement may be executed in any number of counterparts
and all counterparts taken together shall constitute one and the same
instrument.       17.3 Facsimile Signatures. The exchange of copies of this
Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

18.   AMENDMENT; WAIVER       18.1 Amendment. This Agreement may not be amended
except by an express written instrument duly executed by each of the Company and
the Custodian.       18.2 Waiver. In no instance shall any delay or failure to
act be deemed to be or effective as a waiver of any right, power or term
hereunder, unless and except to the extent such waiver is set forth in an
expressly written instrument signed by the party against whom it is to be
charged.   19.   SUCCESSOR AND ASSIGNS       19.1 Successors Bound. The
covenants and agreements set forth herein shall be binding upon and inure to the
benefit of each of the parties and their respective successors and permitted
assigns. Neither party shall be permitted to assign their rights under this
Agreement without the written consent of the other party; provided, however,
that the foregoing shall not limit the ability of the Custodian to delegate
certain duties or

24



--------------------------------------------------------------------------------



 



    services to or perform them through agents or attorneys appointed with due
care as expressly provided in this Agreement.       19.2 Merger and
Consolidation. Any corporation or association into which the Custodian may be
merged or converted or with which it may be consolidated, or any corporation or
association resulting from any merger, conversion or consolidation to which the
Custodian shall be a party, or any corporation or association to which the
Custodian transfers all or substantially all of its corporate trust business,
shall be the successor of the Custodian hereunder, and shall succeed to all of
the rights, powers and duties of the Custodian hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto.   20.   SEVERABILITY

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

21.   INSTRUMENT UNDER SEAL; HEADINGS

This Agreement is intended to take effect as, and shall be deemed to be, an
instrument under seal.

22.   REQUEST FOR INSTRUCTIONS

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it. If the Custodian does not receive such instructions within
two (2) days after it has requested them, the Custodian may, but shall be under
no duty to, take or refrain from taking any such courses of action. The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two-day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions.

23.   OTHER BUSINESS

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

25



--------------------------------------------------------------------------------



 



24.   REPRODUCTION OF DOCUMENTS

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

25.   MISCELLANEOUS

The Company acknowledges receipt of the following notice:
“ IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity. The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.”
[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed and delivered by a duly authorized officer, intending the same to take
effect as of the 31st day of January, 2011.

              Witness:       FIFTH STREET FINANCE CORP.
 
           
 
      By:    
 
Name:
         
 
     Name:
Title:
               Title:
 
           
 
            Witness:       U.S. BANK NATIONAL ASSOCIATION
 
           
 
      By:    
 
Name:
         
 
     Name:
Title:
               Title:

27